Per Curiam.

The action is based upon a written agreement dated January 1, 1938, under which the plaintiff leased to defendant, Hiller Bros. & Hiller, Inc., an electric iceless water cooler at a rental of three dollars and seventy-five cents per month. The agreement was for a term of thirty months from the date of installation and was to “renew itself for like periods thereafter unless cancelled in writing, 30 days before expiration." The original term expired on July 25, 1940, and by reason of defendant’s failure to give the required written notice of cancellation, the contract, pursuant to its terms, was renewed for an additional thirty-month period.
The record establishes that there was a balance of fifteen dollars and fifty-six cents due from the defendant on July 25, 1940. By adding to that balance the amount which became due for the renewal period, the total recovery should have been limited to the principal sum of $130.31 with interest. The determination of the Appellate Term should be modified accordingly, and, as so modified, affirmed with costs of this appeal to the defendant-appellant.
Present—Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Determination unanimously modified in accordance with opinion, and as so modified affirmed, with costs to the defendant-appellant. Settle order on notice.